Daniel, Judge,
after stating the case as above, proceeded as follows: W e are of the opinion that the evidence offered by the plaintiffs did not support their declaration; and that the Judge misdirected the jury as to the law, when he told them *363that the plaintiffs were entitled to recover. Where a bill was made payable to A. or order, to the use of B., it was held that B. had but an equitable right, not a legal interest; and that he could not maintain an action on the bill against the acceptor. Evans v. Cramlington, Carth. 5—1 Leigh’s N. P. 402—Byles on Bills, 84. So in this case, Richard Grist describing himself in the bill as the agent of his assignees, did not give them the legal title to the bill.
The counsel for the plaintiffs insist that the defendant cannot now object to this error, because there was rio specific exception taken at the trial. The' defendant had placed on the record his plea; it was for the plaintiffs to support the affirmative of the issue arising on that plea. The Court misdirected the jury as to the law on the trial of the issue, and told them that the evidence offered was sufficient for the plaintiffs. This error appears on the record, and for that the judgment must be reversed and a new trial awarded.
Pna Curiam. Judgment reversed.